DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Fig. 8 and 13-16 in the reply filed on 01 June 2022 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 June 2022. Claims 5-6 recite features specific to the non-elected species such as the annular shaft seal and the annular flange.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites “a surface roughness of Ra 16 to Ra 8”. Neither the claims nor the specification recite the units of measure for Ra. For example, is Ra in micro-inches or micro-meters? Since Applicant has not included the units of roughness, the specification does not enable one of ordinary skill in the art to make the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells U.S. 2014/0035247.
Re clm 1, Wells discloses a thrust bearing (Fig. 3 and 4) comprising: a first thrust plate (80B) having a first axially outwardly facing surface (86) and a first axially inwardly facing surface (87); a second thrust plate (80A) having a second axially outwardly facing surface (83) and a second axially inwardly facing surface (84); the first axially inwardly facing surface and the second axially inwardly facing surface arranged to face one another; and a self-lubricating liner (85; [0045]) being secured (at least radially via 83 and 90) to the second axially inwardly facing surface, wherein a portion of the self-lubricating liner slidingly engages the first axially inwardly facing surface ([0041]).
	Re clm 2¸ Wells further discloses at least one bearing seal (either of 90 or 91) extending between the first thrust plate and the second thrust plate, wherein the seal is moveable with respect to at least one of the first thrust plate and the second thrust plate (90 and 91 move relative to 80B).
	Re clm 4, Wells further discloses the first thrust plate comprises a first central opening extending therethrough and the second thrust plate comprises a second central opening extending therethrough (81, Fig, 3).
Re clm 8, Wells further disclose one of the at least one bearing seals (91) is disposed on radially inner portions of the first thrust plate and the second thrust plate.
Re clm 12, Wells further discloses the at least one bearing seal (90) has a C-shaped cross (Fig. 4; [0041]) having two legs extending therefrom and wherein at least one of the legs has a lubricious cup (bottom portion of 90, Fig. 4; shape of end acts as a cup) secured thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wells U.S. 2014/0035247 as applied to claim 1 above.
Wells does not disclose the first axially facing surface has a surface roughness of Ra 16 to Ra 8.
Surface roughness Ra is a well-known result effect variable in sliding bearings. If for example, the surface is too rough, the coefficient of friction increases and the bearing has a reduced life.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wells and provide the first axially facing surface has a surface roughness of Ra 16 to Ra 8, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wells U.S. 2014/0035247 as applied to claim 1 above, and further in view of Spencer U.S. 3,300,230.
Wells discloses all the claimed subject matter as described above.
Re clm 9, Wells does not disclose the self-lubricating liner comprises at least one groove formed therein for collection of debris.
Spencer discloses a similar sliding thrust bearing comprising at least one groove (49, Fig. ;col. 2: lines 29-32) for the purpose of aiding in the circulation of lubricant.
It would have been obvious to one of ordinary skill in the art to modify Wells and provide the self-lubricating liner comprises at least one groove formed therein for the purpose of aiding in the circulation of lubricant. It is further noted that any groove is capable of collecting debris.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wells U.S. 2014/0035247 as applied to claim 1 above, and further in view of Viault WO 2012/028177.
Wells discloses all the claimed subject matter as described above.
Re clm 10, Wells does not disclose the first thrust plate has a decreasing taper in a radially outward direction and the second thrust plate has in increasing taper in the radially outward direction.
Viault teaches a sliding bearing comprising the first thrust bearing element (34, Fig. 4) has a decreasing taper in a radially outward direction (element gets thinner in radially outward direction) and the second thrust bearing element (37) has in increasing taper in the radially outward direction (element gets thicker in radially outward direction) for the purpose of providing a bearing capable of transmitting axial and radial forces (page 2: lines 17-18) as well as to provide centering of the two bearing elements, especially during installation.
It would have been obvious to one of ordinary skill in the art to modify Wells and provide the first thrust plate has a decreasing taper in a radially outward direction and the second thrust plate has in increasing taper in the radially outward direction for the purpose of providing a bearing capable of transmitting axial and radial forces as well as to provide centering of the two bearing elements, especially during installation.
Re clm 11, Wells does not disclose the first inwardly facing surface has an arcuate contour.
Viault teaches a sliding bearing comprising the first inwardly facing surface has an arcuate contour (19 and 25, Fig. 1) for the purpose of providing a bearing capable of transmitting axial and radial forces (page 2: lines 17-18) as well as to provide centering of the two bearing elements, especially during installation.
It would have been obvious to one of ordinary skill in the art to modify Wells and provide the first inwardly facing surface has an arcuate contour for the purpose of providing a bearing capable of transmitting axial and radial forces as well as to provide centering of the two bearing elements, especially during installation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papa U.S. 5,333,955 discloses grooves used for debris (col. 7: line 68 to col. 8: line 2).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656